Citation Nr: 1636022	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1969 to September 1971, including service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing by videoconference in February 2014 but failed to report to the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ afforded the Veteran a VA examination for his bilateral hearing loss in November 2009.  Based on the results of that examination, the AOJ continued the previously assigned 0 percent rating for his bilateral hearing loss. 

On a VA Form 9 received in October 2011, the Veteran indicated that the results of that examination were not accurate as they differed from those of a private hearing examination.  In that regard, a July 2009 letter from a private physician indicates that the Veteran underwent a hearing test earlier that month.  Moreover, a February 2010 private treatment note shows that the physician was assisting the Veteran in obtaining hearing aids, indicating that his hearing loss may have worsened.  

Given the Veteran's assertion that the November 2009 VA examination does not reflect the true severity of his bilateral hearing loss and as there is an indication that his hearing loss may have worsened since that examination, the AOJ should afford the Veteran another examination to determine the current severity of his hearing loss.  

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his hearing loss since the issuance of the August 2013 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  Also, the report of the July 2009 private hearing examination is not in the claims folder.  As it is pertinent to the claim, the AOJ should attempt to obtain it.  The record also contains VA treatment notes through February 2012.  Thus, the AOJ should obtain any treatment notes since that time.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his bilateral hearing loss since the issuance of the August 2013 supplemental statement of the case.  Obtain all adequately identified records.  Attempt to obtain the report of the July 2009 private hearing examination as noted by Dr. C. in the July 2009 letter.  Also obtain any VA treatment notes since February 2012.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  The examiner should review the claims folder and note that review in the report.  If obtained on remand, the examiner should also discuss any discrepancies between the results of the July 2009 private hearing test and the November 2009 VA examination.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

